UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): July 27, 2015 Grid Petroleum Corporation Exact name of registrant as specified in its charter Nevada 000-53276 30-0690324 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 999 18th Street, Suite 3000, Denver, CO (Address of principal executive offices) (Zip Code) (800) 555-3086 Registrant’s telephone number, including area code 412 N. Main Street, Suite 100 Buffalo, WY 82834 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 ITEM8.01 – Other Events The Company wishes to clarify erroneous address information contained on certain filings made with the Securities and Exchange Commission between June 1, 2015 and the date of this report, September 28, 2015. The Company changed the address of its principal executive officeson July 27, 2015 from 412 N. Main Street, Suite 100, Buffalo, WY 82834 to 999 18th Street, Suite 3000, Denver, CO 80202.At all times effective July 27, 2015 and to date, the Comapny's address has been 999 18th Street, Suite 3000, Denver, CO 80202. In addition, the Companyconfirms the following information for its shareholders in respect of our transfer agent, legal counsel and registered public accounting firm: Transfer Agent Presidents Stock Transfer 215-515 West Pender Street Vancouver, BC V6B 6H5 Legal Counsel SD Mitchell & Associates, PLC 829 Harcourt Rd. Grosse Pointe Park, MI 48230 (248) 515-6035 Certified Public Accounting Firm Scrudato & Co., PA 7 Valley View Drive Califon, New Jersey 07830 (908) 534-0008 Corporate contact details: Email – info@gridpetroleum.com 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Grid Petroleum Corporation Date: September 28, 2015 By: /s/Edward Aruda Edward Aruda President and Director 3
